Citation Nr: 1616869	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  04-42 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has subsequently transferred to the Montgomery, Alabama RO.  

In the Veteran's December 2004 substantive appeal (VA form 9), he requested a Board hearing before a Veterans Law Judge.  In an October 2009 Decision Review Officer (DRO) conference report, the Veteran withdrew his request for a Board hearing pursuant to 38 C.F.R. § 20.704(e). 

In June 2010, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

In September 2014, the Veteran testified at a hearing before a DRO.  A transcript of the hearing has of been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran claims that his cervical spine disability is related to his military service.  See, e.g., DRO hearing transcript dated September 2014, page 3.  In particular, the Veteran asserts that he initially injured his neck during service.  Id. He asserts that in 2001, during the course of his post-service occupation, he sustained a second neck injury, which worsened his neck disability.  Alternatively, he contends that his cervical spine disability is related to his service-connected low back disability.  See, e.g., Veteran's notice of disagreement dated April 2004.  

Service treatment records (STRs) show complaints of neck pain and soreness.  See, e.g., STRs dated July 1985, March 1990, and May 1991.  In the July 1985 STR, the Veteran was placed on light duty due to his neck pain.  In his February 1993 separation examination report, the examining physician documented cervical arthritis.  

Post-service treatment records reveal that in April 2001 the Veteran injured his neck during the course of his employment as a Postal Service employee.  See, e.g., private treatment records dated May 2001 and November 2001.  Following his post-service occupation injury, private and VA treatment records show cervical spine diagnoses such as degenerative disc changes at C5-C6 and C6-C and degenerative facet joint at C7-T1.  See, e.g., private treatment records dated September 2001 and January 2003 and VA treatment record dated October 2009.  In April 2003, the Veteran underwent cervical spine surgery for C5- C6 fusion for herniated disc.  See, e.g. VA treatment records dated July 2003.  

In June 2010, the Board remanded the Veteran's claim to afford him a VA examination to address the nature and etiology of his cervical spine disability.  

In January 2011, the Veteran was afforded a VA examination.  The VA examiner diagnosed status post fusion at C5-C7.  The VA examiner opined that the Veteran's cervical spine is not related to his military service and was not caused or aggravated by his service-connected low back disability.  The VA examiner reasoned that the Veteran's cervical spine disability is related to his post-service neck injury in 2001.  Further, the VA examiner explained that the Veteran has experienced an ongoing neck disability since 2001 and he had a cervical spine surgery following his post service neck injury in 2001.  

In sum, the January 2011 VA examiner found that the Veteran's cervical spine disability was not related to his military service; rather, to his post-service neck injury.  However, the VA examiner did not address the Veteran's STRs noting neck pain and a diagnosis of cervical arthritis in his February 1993 separation examination report.  Moreover, the examiner did not discuss the Veteran's contention that he had a neck disability prior to his post service neck injury in 2001, which was supported by STRs.  Lastly, the VA examiner did not provide a rationale on his opinion that the Veteran's cervical spine disability is not caused or aggravated by his low back disability.  Therefore, the Board finds that a remand necessary to obtain an addendum opinion. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  When there is not compliance, the Board has a duty to ensure compliance.  Id.   

Lastly, during the September 2014 DRO hearing, the Veteran testified that he received workers compensation for his post-service occupation neck injury in 2001.  Furthermore, the Veteran stated that workers compensation records establish that he had a neck disability prior to his post service neck injury in 2001.  To this end, the claims file shows that the Veteran was referred for workers compensation purposes to private treatment providers for physical evaluations of his neck injury in 2001; however, workers compensation records have not associated with the claims file and must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since January 2016.  All such available documents should be associated with the claims file.

2.  Following any necessary information and authorization from the Veteran, request workers compensation records regarding his post service employment as a Postal Service employee (concerning his cervical spine) from March 2001 to December 2003.  All records obtained or any responses received must be associated with the claims file. 

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Then, the claims folder should be referred back to the VA examiner who provided the January 2011 VA opinion or to another examiner for an addendum opinion.  The examiner should make a thorough review of the evidence of record and opine as to the etiology of any cervical spine disability.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.  

For any identified cervical spine disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a cervical spine disability had its clinical onset in service, (or in the case of arthritis) had its onset in the year immediately following her period of service, or is otherwise related to active duty.

In rendering the above opinion, the examiner must comment on the Veteran's July 1985, March 1990, and May 1991 STRs noting neck pain and diagnosis of cervical spine arthritis in his February 1993 separation examination report.  

If not, is it at least as likely as not (50 percent probability or greater) that a cervical spine disability, was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine, status post laminectomy.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


